Citation Nr: 0611287	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-25 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for frostbite of the 
feet residuals.

2.  Entitlement to service connection for a perforated left 
tympanic membrane.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, 
frostbite residuals of the feet, manifested by 
neuropathy/peripheral neuropathy, are due to an inservice 
cold injury.

2.  There is no medical evidence linking residuals of a 
perforated left eardrum to service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, 
frostbite of the feet residuals, were incurred during 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  A perforated left tympanic membrane was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September 2003 (a 
letter, addressing the matter of entitlement to service 
connection for frostbite residuals) and January 2005 
(statement of the case, addressing the claim for entitlement 
to service connection for perforated left tympanic membrane) 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save for a 
failure to provide notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  That failure is harmless because 1)  
the frostbite claim is being granted as part of this 
decision, and 2)  the preponderance of the evidence is 
against the appellant's claim for service connection for 
perforated left tympanic membrane; thus, any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot. 

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notices instructed the appellant what he 
needed to show to entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  Therefore, the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp., supra.

Factual Basis

The veteran claims to have been exposed to extreme cold while 
serving in Germany from 1951 to 1953.  See VA Form 9, dated 
in August 2003.  A VA Form 21-526, received in December 2000, 
shows that the veteran claimed that frostbite affected his 
feet.  He also seems to be claiming that he should be service 
connected for a perforated left tympanic membrane due to his 
being exposed to acoustic trauma during his military service.  

As reported above, the veteran claims that he suffered cold 
injuries to the feet while serving in Germany.  His DD Form 
214 shows he served with the 110th Infantry and that he 
received the Army Occupation Medal for service in Germany.  


The record does not include the veteran's complete service 
medical records.  While the reports of the veteran's February 
1951 enlistment and February 1953 separation examinations are 
of record (both showing normal clinical findings), the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, in May 2001, advised VA that the veteran's service 
department medical records were not available, presumed to 
have been destroyed in a fire [that occurred in July 1973].  
The United States Court of Appeals for Veteran's Claims has 
indicated that when a claimant's service records are presumed 
destroyed, the Board has a heightened obligation to explain 
its findings and conclusions, and to consider carefully the 
requirement that the benefit of the doubt be resolved in 
favor of the veteran.  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The Board will comply with this heightened 
obligation in addressing the veteran's claims.  

The Board finds that the post-service medical record includes 
several diagnoses of neuropathy and peripheral neuropathy 
affecting the feet.  A June 2001 VA medical record shows that 
the veteran claimed residuals of a cold weather injury to his 
feet while serving in the Army in Germany.  Peripheral 
neuropathy was diagnosed.  A January 2002 VA outpatient 
medicine note includes a diagnosis of neuropathy from 
frostbite injuries.  An April 2003 VA neuropathy consult 
outpatient treatment record shows that the examining 
physician commented that the veteran had peripheral 
neuropathy "probably" from his history of frostbite.  A 
November 2004 VA neurology consult note shows that the 
veteran gave a history of incurring frostbite of his feet 
during his service.  The veteran also complained of decreased 
sensation and intermittent pain in his hands.  The examiner 
provided a diagnosis of polyneuropathy of uncertain etiology.

An undated letter from a private physician shows that she 
claimed to have treated the veteran for frostbite of the feet 
residuals from 1989 to 1995.  The physician added that the 
veteran had nerve damage of the feet due to his service-
incurred frostbite.  


The Board also finds that the post service VA medical record 
is filled with conflicting medical information regarding the 
veteran's claimed perforation of his left tympanic membrane.  
A November 1999 primary care note and an October 2000 
outpatient record both show findings reflective of normal 
tympanic membranes.  On the same day in October 2000, an 
audiologist reported that the veteran's left tympanic 
membrane was perforated.  At an August 2001 VA ear disease 
examination, the left ear tympanic membrane was reported to 
be "gone."  The examiner, in providing a diagnosis of 
chronic left otitis media, added that the veteran's left ear 
would have been his predominate ear being exposed to mortar 
fire, and that it was as likely as not the associated 
percussion could have caused a rupture of the [left] eardrum 
while in service.  An October 2003 VA audiology progress note 
reports that otoscopic examination showed the tympanic 
membranes were visualized.  An August 2004 VA audiology 
progress note shows that on otoscopic examination normal 
tympanic membranes were observed.  

Laws and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board is mindful that it cannot make our own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

Analysis

Frostbite of the Feet Residuals

As noted, the record does not include the veteran's complete 
service medical records.  Additionally, treatment records 
showing complaints, diagnoses, or treatment for any foot 
disability for almost 50 years following his 1953 separation 
from military service are not available.  

The veteran, however, is competent under the law to describe 
what he experienced and saw while in military service, his DD 
Form 214 shows he served in Germany in the infantry, and 
certain VA medical findings (January 2002 -- diagnosis of 
neuropathy from frostbite injuries) and April 2003 VA 
neuropathy consult opinion (where the examining physician 
commented that the veteran had peripheral neuropathy 
"probably" from his history of frostbite) stand 
uncontradicted by any competent evidence of record.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Colvin, supra.

Under such circumstances, and resolving reasonable doubt in 
the veteran's favor, the Board finds that the medical 
evidence of record shows that frostbite of the feet residuals 
were incurred during his military service.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  Accordingly, 
service connection for frostbite of the feet residuals is 
granted.

The appeal is allowed.


Left Tympanic Membrane Perforation

As noted, clinical evaluation of the veteran was normal at 
the time of his February 1953 service separation examination.  
While post-service medical records reflect, though 
conflicting, that the veteran has a perforated left tympanic 
membrane, no medical evidence shows that the veteran had a 
perforated left tympanic membrane during service or soon 
after service.  This is true, notwithstanding that a VA 
examiner in August 2001 opined that in-service noise exposure 
"could have" caused a rupture of the veteran's left 
eardrum.  The Board finds noteworthy that subsequent to the 
VA examiner's reported findings in August 2001, the record 
shows findings consistent with normal tympanic membranes.  
The preponderance of the evidence is against a finding that 
the veteran currently suffers from a perforated left tympanic 
membrane as a result of his service.  Therefore, service 
connection for a perforated left tympanic membrane is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for frostbite of the feet residuals is 
granted.

Service connection for a perforated left tympanic membrane is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


